ARVINMERITOR, INC.

INCENTIVE COMPENSATION PLAN

(Amended and Restated as of November 5, 2009)




1.     

PURPOSES.


            

The purposes of the Incentive Compensation Plan (the "Plan") are to provide a
reward and an incentive to employees in managerial, staff or technical
capacities who have contributed in the then-current fiscal year and, in the
future, are likely to contribute to the success of the Corporation and to
enhance the Corporation's ability to attract and retain outstanding employees to
serve in such capacities.


2.     

DEFINITIONS.


            

For the purpose of the Plan, the following terms shall have the meanings shown:





(a)     

ArvinMeritor. ArvinMeritor, Inc., an Indiana corporation.

(b)     

Board of Directors. The Board of Directors of ArvinMeritor.


(c)     

Committee. The Compensation and Management Development Committee, designated by
the Board of Directors, consisting of three or more members of the Board of
Directors who are not eligible to participate in the Plan.


(d)     

Corporation. ArvinMeritor and such of its subsidiaries and affiliates as may be
designated by the Board of Directors.


(e)     

Employees. Persons in the salaried employ of the Corporation (including those on
authorized leave of absence) during some part of the fiscal year for which an
award is made. Unless also an employee of the Corporation, no member of the
Board of Directors shall be eligible to participate in the Plan.


(f)     

Grant Committee. The Committee excluding those members of the Committee who are
not, at the time any award is made under paragraph 4, both "outside directors"
as defined for purposes of Section 162(m) and the regulations thereunder and
"Non-Employee Directors" as defined in rule 16b-3(b)(3)(i) under the Securities
Exchange Act of 1934, as amended, for purposes of Section 16 of that Act and the
rules thereunder.


(g)     

Section 409A. Section 409A of the Internal Revenue Code of 1986, as amended, or
any successor provision, and any regulations or other guidance issued
thereunder.


(h)     

Section 162(m). Section 162(m) of the Internal Revenue Code of 1986, as amended,
or any successor provision, and any regulation or other guidance issued
thereunder.




3.     

AWARDS  NOT INTENDED TO QUALIFY UNDER SECTION 162(M).


(a)    

The Chief Executive Officer of ArvinMeritorshall submit to the Committee, within
35 days after the end of each fiscal year, recommendations concerning awards
under this paragraph 3 for that fiscal year.





(b)     

The Committee, in its discretion, shall annually following the close of the
immediately preceding fiscal year, determine (i) the extent to which awards, if
any, shall be madeunder this paragraph 3; (ii) the employees to whom any such
awards shall be made; (iii) the amount of any such award; and (iv) subject to
Section 409A, the form, terms and conditions ofsuch awards. Subject to paragraph
7(a) of this Plan, the Committee may determine, among other things, whether and
to what extent awards shall be paid in installments.


(c)     

The Corporation shall promptly notify each person to whom an award has been made
and pay the award in accordance with the determinations of the Committee.


(d)     

A cash award may be made with respect to an employee who has died. Any such
award shall be paid to the legal representative or representatives of the estate
of such employee.


4.     

AWARDS INTENDED TO QUALIFY UNDER SECTION 162(M).


(a)     

In addition to awards that may be made by the Committee under paragraph 3, the
Grant Committee may make awards to employees from time to time on terms
consistent with the provisions of the Plan as "performance compensation" awards
in order that such awards constitute qualified performance-based compensation
under Section 162(m). The Grant Committee shall exercise all other
responsibilities, powers and authority not reserved to the Board of Directors
relating to awards made under this paragraph 4. With respect to each such
performance compensation award, the Grant Committee shall, on or before the 90th
day of the applicable fiscal year, establish, in writing, applicable performance
goals and the performance objectives to be used in determining whether and to
what extent awards shall be deemed to be earned in respect of such fiscal year.
The performance goals shall be based on one or more of the following objective
performance criteria or components thereof selected by the Grant Committee to
measure the performance of ArvinMeritor, a division or business component (which
may but need not be a subsidiary) of ArvinMeritor or both for a fiscal year: (i)
sales or cash return on sales; (ii) cash flow or free cash flow or net cash from
operating activity; (iii) earnings (including gross margin, earnings before or
after interest and taxes, earnings before taxes, and net earnings); (iv) basic
or diluted earnings per share; (v) growth in earnings or earnings per share;
(vi) stock price; (vii) return on equity or average shareholders’ equity; (viii)
total shareholder return; (ix) return on capital; (x) return on assets or net
assets; (xi) return on investments; (xii) revenue or gross profits; (xiii)
income before or after interest, taxes, depreciation and amortization, or net
income; (xiv) pretax income before allocation of corporate overhead and bonus;
(xv) operating income or net operating income; (xvi) operating profit or net
operating profit (whether before or after taxes); (xvii) operating margin;
(xviii) return on operating revenue; (xix) working capital or net working
capital; (xx) market share; (xxi) asset velocity index; (xxii) contract awards
or backlog; (xxiii) overhead or other expense or cost reduction; (xxiv) growth
in shareholder value relative to the moving average of the S&P 500 Index or a
peer group index; (xxv) credit rating; (xxvi) strategic plan development and
implementation; (xxvii) improvement in workforce diversity; (xxviii) customer
satisfaction; (xxix) employee satisfaction; (xxx) management succession plan
development and implementation; and (xxxi) employee retention. Such performance
goals and performance objectives also may be based solely on ArvinMeritor's
performance or the performance of an affiliate, division or business component
of ArvinMeritor, or based on the relative performance of other companies or upon
comparisons of any of the indicators of performance relative to other companies.
Each such performance criterion shall be determined in accordance with generally
accepted accounting principles, if applicable, as consistently applied by the
Corporation and, if so determined by the Grant Committee at the time the award
is made, and to the extent permitted under Section 162(m), adjusted to omit the
effects of extraordinary items, gain or loss on the disposal of a business
segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles. Performance goals and
performance objectives may vary from fiscal year to fiscal year and from
employee to employee and may be established on a stand-alone basis, in tandem or
in the alternative. Once established for a fiscal year, such goals and
objectives shall not be amended or otherwise modified if and to the extent such
amendment or modification would cause the compensation payable pursuant to the
award to fail to constitute qualified performance-based compensation under
Section 162(m).





(b)     

A participant shall be eligible to receive payment in respect of a performance
compensation award only to the extent that the performance goals for that award
are achieved. As soon as practicable after the close of each fiscal year, the
Grant Committee shall review and determine whether, and to what extent, the
performance goals for the fiscal year have been achieved and, if so, determine
the amount of the performance compensation award that may be earned by the
employee for such fiscal year. The Grant Committee shall then determine the
actual amount of the performance compensation award that may be paid to the
employee and, in so doing, may in its sole discretion decrease, but not
increase, the amount of the award otherwise payable to the employee based upon
such performance.





(c)     

No performance compensation award having an aggregate maximum dollar value in
excess of $5,000,000 shall be paid to any individual employee in any one fiscal
year of ArvinMeritor.





5.     

FINALITY OF DETERMINATIONS.


            

The Committee or Grant Committee, as applicable, shall have the power to
administer and interpret the Plan. All determinations, interpretations and
actions of the Committeeor Grant Committee, as applicable, and all actions of
the Board of Directors under or in connection with the Plan shall be final,
conclusive and binding upon all concerned.







6.     

AMENDMENT OF THE PLAN.


            

The Board of Directors shall have the power, in its sole discretion, to amend,
suspend or terminate the Plan at any time, except that no such action shall
adversely affect rights under an award already made, without the consent of the
person affected; and







7.     

SECTION 409A


(a)     

Notwithstanding any other provision of this Plan to the contrary, each award
will be paid no later than March 15th of the calendar year following the year in
which such award vests.





(b)     

This Plan is intended to be exempt from Section 409A. Notwithstanding any other
provision of this Plan to the contrary, the Corporation makes no representation
that this Plan or any amount payable under this Plan will be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to this Plan.





(c)     

Employees who are eligible to participate in the Corporation’s Deferred
Compensation Plan may elect to defer receipt of awards under the Plan in
accordance with and subject to the terms and conditions of the Corporation’s
Deferred Compensation Plan.









8.     

MISCELLANEOUS.


(a)     

A majority of the members of the Committee shall constitute a quorum. The
Committee may act by the vote of a majority of a quorum at a meeting, or by a
writing or writings signed by a majority of the members of the Committee.





(b)     

Notwithstanding any other provision of the Plan, if a Change of Control (as
defined in Article 8, Section 8.10(a) of ArvinMeritor’s By-Laws) shall occur,
then, unless prior to the occurrence thereof the Board of Directors shall
determine otherwise by vote of at least two-thirds of its members, all unpaid
installments of any awards made under the Plan prior to such Change of Control
shall forthwith become due and payable.


(c)     

The Corporation shall bear all expenses and costs in connection with the
operation of the Plan.
